DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2020 has been entered.

 Response to Amendment
The amendment filed 30 April 2020 has been entered.  Claims 1, 3, 10, and 12 are currently amended.  Claims 2, 4, 7, 9, 15-16, and 20 are canceled.  Claims 26-27 are newly added.  Claims 1, 3, 5-6, 9, 10-14, 17-19, and 21-27 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5, 6, 8, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996).
Regarding claim 1, Diaz (Fig. 1-2, 11) teaches an aircraft (see Fig. 11) comprising: 
an engine (turbofan gas turbine engine 10); 
a tubular wall (see Fig. 1, fan nacelle 40) having an opening (vent outlet 48), wherein the tubular wall at least partially surrounds the engine (see Fig. 1); and 
a panel attached to the tubular wall over the opening (hinged door 52), and 
wherein a portion of the panel is configured to bend away from the tubular wall into a first position in response to an increase in a temperature of the panel and is configured to bend toward the tubular wall into a second position in response to a decrease of the temperature of the panel (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature 
Diaz is silent regarding the panel itself comprising a shape-memory material (SMM) having (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening, and wherein the panel is configured to bend away from the tubular wall into a first position and is configured to bend toward the tubular wall into a second position, wherein the panel surrounds the perimeter of the opening in both the first position and the second position.
However, Crouch (Fig. 2) teaches an apparatus comprising: 
a wall (surface 104) having an opening (see Fig. 2, opening of tube 110); and
a panel attached to the wall over the opening (deformable cover 218), wherein the panel comprises a shape-memory material (SMM) (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use of a shape memory allow within the deformable cover 218”) having (i) a first perimeter that surrounds a second perimeter of the opening (see Fig. 2, perimeter of deformable cover 218 surrounds the perimeter of the opening of tube 110) and (ii) an area that is larger than a total area of the opening (see Fig. 2), and 
wherein a portion of the panel is configured to bend away from the wall into a first position (see post activation Fig. 2) in response to a change in a temperature of the panel (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use 
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position (see Fig. 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the thermally actuated vent structure shown by Diaz to be a single, unitary flap and actuator in one element, as taught by Crouch, to provide a means to simplify the invention by reducing the number of parts required.  This is particularly advantageous on an aircraft, as such a reduction in parts can reduce both the physical volume of the parts needed, as well as the weight of the completed structure.  Furthermore, Diaz encourages the consideration of equivalent thermally actuated valve structures in the disclosure (Para. 32, “Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves”). 
Diaz and Crouch are silent regarding the panel being attached via three fasteners that define a triangle, wherein a portion of the panel within the triangle is configured to bend away from the tubular wall into a first position. 
However, Naccarato (Fig. 1-2, 6-7) teaches a wall (window 46) having an opening (see movement of air shown by dotted arrow 20 in Fig. 1, traveling through an opening 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the panel shown by Diaz in view of Crouch to be secured via fasteners in a triangular shape, such that a portion of the panel within the triangle is configured to bend away from the wall into a first position, as taught by Naccarato, as such an arrangement would ensure that the surface of the aircraft remained a smooth, aerodynamic surface.  Furthermore, such an arrangement would provide additional anchoring area(s) for the panel, and would therefore reduce risk of the panel being torn away from the aircraft surface during flight. 
The Examiner notes that it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fasteners to attach the panel to the tubular wall, and particularly three fasteners in the shape of a triangle, because the Applicant has not disclosed that the claimed use of the three fasteners in the shape of a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected the multiple screws shown in Naccarato to perform equally as well as the instant invention because both arrangements of fasteners perform the same function of securing the panel to its surroundings.

Regarding claim 3, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is configured to bend away from the tubular wall to open a path or widen the path for a fluid to flow through the opening (Diaz:  see Fig. 2; Crouch:  see Fig. 2; Naccarato:  see Fig. 1).

Regarding claim 5, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is configured to bend toward the tubular wall to seal the 

Regarding claim 6, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel being configured to bend toward the tubular wall comprises being configured to bend such that the panel is flush with a surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2; Naccarato:  see Fig. 4).

Regarding claim 8, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is attached to the tubular wall on a first side of the tubular wall (Diaz:  see Fig. 2, the upper side of the fan cowl 42), the aircraft further comprising: a lining attached to a second side of the tubular wall that is opposite the first side (Diaz:  see Fig. 2, fan casing 38 is opposite the upper side of the fan cowl 42), the lining forming a channel for a fluid to flow between the lining and the tubular wall (Diaz:  see Fig. 2, airflow through fan compartment 11 as indicated by the dashed-line arrow).

Regarding claim 22, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 6, wherein the tubular wall comprises a recessed region that accommodates the panel being flush with the tubular wall (Crouch:  see Fig. 2).

Regarding claim 23, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 6, wherein the panel is configured to be flush with a curved surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2).



Regarding claim 25, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the panel is configured to bend toward the tubular wall in response to the temperature of the panel decreasing to be less than a predetermined threshold temperature (Diaz:  Para. 31, “thermal actuator 54 is set to open and close at a predetermined actuation temperature to prevent overheating of the fan compartment”).

Regarding claim 26, Diaz in view of Crouch and Naccarato teaches the aircraft of claim 1, wherein the three fasteners penetrate the panel (Naccarato:  see Fig. 2, it is shown that the flexible portion 14 extends to the edge of outer rigid portions 18 and 19, meaning that wood screws 21, 22 and 23 must pass through the flexible portion 14).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996) as applied to claim 6 above, and further in view of Harasse et al. (Published U.S. Patent Application No. 20110217510).

Diaz in view of Crouch and Naccarato are silent regarding the aircraft comprising ply drop offs that are configured to form a surface that is graded between the panel and the tubular wall. 
However, Harasse (Fig. 1-4) teaches an apparatus comprising a wall (fuselage panel 30) having an opening (opening 40), wherein the apparatus comprises ply drop offs that are configured to form a surface that is graded between the panel [wherein the panel is in the opening] and the wall (Paragraph 24, “FIG. 3, which is an enlarged perspective view of part of FIG. 2, shows one example of a panel 30 comprising a skin 31 having a portion reinforced by the integrated reinforcement 50. Here, the integrated reinforcement 50 comprises a first portion 51 of substantially constant thickness and a second portion involving a ply drop-off. The first portion 51 is arranged so as to define at least part of the contour 41 of the opening 40, and the second portion 52 extends from the first portion 51”).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the opening shown by Diaz to include ply drop offs configured to form a graded surface at the edge of the opening, as taught by Harasse, to provide a means to protect the wall from degrading stresses (Harasse:  Paragraphs 21-22, “it is known that a sudden change in thickness of a part made of composite material leads to peeling forces. Peeling results in a coming-apart of the fibre plies, which of course reduces the strength of the part. In order to minimise these forces, the integrated reinforcement conventionally comprises a ply drop-off”). 

Claims 10-14, 17-19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (Published U.S. Patent Application No. 20110120075) in view of Crouch (Published U.S. Patent Application No. 20150307202) and Naccarato et al. (U.S. Patent No. 3733996), with support from How Shape Memory Alloys Work (PDF previously provided).
Regarding claim 10, Diaz (Fig. 1-2, 11) teaches a method for actuating a panel (hinged door 52) that is attached to a tubular wall (fan nacelle 40) of an aircraft (see Fig. 11) over an opening (vent outlet 48) in the tubular wall, the method comprising: 
bending a portion of the panel away from the tubular wall into a first position (see Fig. 2), wherein the portion of the panel bends away from the tubular wall in response to a temperature of the panel increasing (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature difference between the air surrounding it and an actuation temperature of the thermal actuator”, such that the open position of the vent is when the temperature increases and the closed position of the vent is when the temperature decreases); and 
bending the portion of the panel toward the tubular wall into a second position (see Fig. 1), wherein the portion of the panel bends toward the tubular wall in response to the temperature of the panel decreasing (Para. 29, “thermally actuated vent 46 is used to vent the fan compartment 11 when it gets hot due to heating” and Para. 30, “thermally actuated vent 46 illustrated herein includes a hinged door 52 that is opened and closed by a passive thermal actuator 54 stored or mounted in the fan compartment 11. Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves. The thermal actuator 54 is actuated by heat of air surrounding the actuator and it is passive because it requires no external source of power such as mechanic, hydraulic, pneumatic, or electrical power to operate. The air has thermal mass and will open or close the thermal actuator depending on the temperature difference between the air surrounding it and an actuation temperature of the thermal actuator”, such that the open position of the vent is when the temperature increases and the closed position of the vent is when the temperature decreases), 
wherein the tubular wall at least partially surrounds an engine (turbofan gas turbine engine 10) of the aircraft (see Fig. 1). 
Diaz is silent regarding: 
the panel opening via a shape-memory material (SMM) of the panel at least partially changing from a first crystal phase to a second crystal phase; and 
the panel closing via the SMM of the panel at least partially changing from the second crystal phase to the first crystal phase,
wherein the SMM has (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening, and 
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position.
However, Crouch (Fig. 2) teaches a method for actuating a panel that is attached to a wall (surface 104) over an opening (see Fig. 2, opening of tube 110) in the wall, the method comprising: 
bending a portion of the panel (deformable cover 218) away from the wall (surface 104) into a first position (see post activation Fig. 2), via a shape-memory material (SMM) of the panel (Paragraph 29, “the activation mechanism 114 for providing the transition between the closed state 112 and the open state 116 may include the use of a shape memory allow within the deformable cover 218”) at least partially changing from a first crystal phase to a second crystal phase; and 
bending the portion of the panel toward the wall into a second position (see pre activation Fig. 2), via the SMM of the panel (Paragraph 40, “Shape memory alloys 804 predictably change shape in response to being exposed to a particular temperature threshold. After transitioning back through that temperature threshold, the shape memory alloys 804 will return to their original shape”) at least partially changing from the second crystal phase to the first crystal phase, 
wherein the SMM has (i) a first perimeter that surrounds a second perimeter of the opening and (ii) an area that is larger than a total area of the opening (see Fig. 2), and
wherein the panel surrounds the second perimeter of the opening in both the first position and the second position (see Fig. 2). 

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the thermally actuated vent structure shown by Diaz to be a single, unitary flap and actuator in one element, as taught by Crouch, to provide a means to simplify the invention by reducing the number of parts required.  This is particularly advantageous on an aircraft, as such a reduction in parts can reduce both the physical volume of the parts needed, as well as the weight of the completed structure.  Furthermore, Diaz encourages the consideration of equivalent thermally actuated valve structures in the disclosure (Para. 32, “Other embodiments of the thermally actuated vent are contemplated, including, but not limited to thermally actuated valves”). 
Diaz and Crouch are silent regarding the panel being attached via three fasteners that define a triangle, wherein a portion of the panel within the triangle is configured to bend away from the tubular wall into a first position. 
However, Naccarato (Fig. 1-2, 6-7) teaches a method for actuating a panel (flexible portion 14) that is attached to a wall of an aircraft (window 46 of aircraft 45) over an opening in the wall (see movement of air shown by dotted arrow 20 in Fig. 1, traveling through an opening in the window 46) via three fasteners (Col. 4 ll. 1-6, “In this case the outer rigid portions 18 and 19 are made of fiber or, as depicted here, wood, 
bending a portion of the panel within the triangle away from the tubular wall into a first position (see Fig. 1); and 
bending the portion of the panel within the triangle toward the tubular wall into a second position (see Fig. 4).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the panel shown by Diaz in view of Crouch to be secured via fasteners in a triangular shape, such that a portion of the panel within the triangle is configured to bend away from the wall into a first position, as taught by Naccarato, as such an arrangement would ensure that the surface of the aircraft remained a smooth, aerodynamic surface.  Furthermore, such an arrangement would provide additional anchoring area(s) for the panel, and would therefore reduce risk of the panel being torn away from the aircraft surface during flight. 
The Examiner notes that it would have been an obvious matter of design choice to a person of ordinary skill in the art to use fasteners to attach the panel to the tubular wall, and particularly three fasteners in the shape of a triangle, because the Applicant has not disclosed that the claimed use of the three fasteners in the shape of a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected the multiple screws shown in Naccarato to perform equally as well as the instant invention because both arrangements of fasteners perform the same function of securing the panel to its surroundings.

Regarding claim 11, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel away from the tubular wall comprises bending the panel away from the tubular wall in response to the temperature of the panel exceeding a predetermined threshold temperature (Diaz:  Para. 31, “thermal actuator 54 is set to open and close at a predetermined actuation temperature to prevent overheating of the fan compartment”; Crouch:  Paragraph 40, “Shape memory alloys 804 predictably change shape in response to being exposed to a particular temperature threshold. After 

Regarding claim 12, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel away from the tubular wall comprises opening a path or widening the path for a fluid to flow through the opening (Diaz:  see Fig. 2; Crouch:  see Fig. 2; Naccarato:  see Fig. 1).

Regarding claim 13, Diaz in view of Crouch and Naccarato teaches the method of claim 12, wherein the panel is attached to the tubular wall on a first side of the tubular wall (Diaz:  see Fig. 2, the upper side of the fan cowl 42), the method further comprising: 
via fluid flow on the first side of the tubular wall, inducing a first pressure on the first side of the tubular wall that is lower than a second pressure on a second side of the tubular wall that is opposite the first side (Diaz:  see Fig. 1, as the opening is on the outside of an airplane, fluid will be flowing on the first side of the wall, and the pressure will be lower than on the inside of the enclosed fan compartment 11, as such a reaction is caused by physical properties).

Regarding claim 14, Diaz in view of Crouch and Naccarato teaches the method of claim 13, further comprising causing the fluid to flow through the opening from the second side of the tubular wall to the first side of the tubular wall via the first pressure being lower than the second pressure (Diaz:  see Fig. 2).



Regarding claim 18, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel toward the tubular wall comprises sealing the opening or narrowing a path for a fluid to flow through the opening (Diaz:  see Fig. 1; Crouch:  see Fig. 2; Naccarato:  see Fig. 4).

Regarding claim 19, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the panel toward the tubular wall comprises bending the panel toward the tubular wall such that the panel is flush with a surface of the tubular wall (Diaz:  see Fig. 1; Crouch:  see Fig. 2; Naccarato:  see Fig. 4).

Regarding claim 27, Diaz in view of Crouch and Naccarato teaches the method of claim 10, wherein bending the portion of the panel away from the tubular wall into the first position comprises bending the portion of the panel away from the tubular wall into the first position (Diaz:  see Fig. 2; Crouch:  see Fig. 2; Naccarato:  see Fig. 1) while the panel is attached to the tubular wall via the three fasteners that define the triangle and penetrate the panel (Naccarato:  see Fig. 2, it is shown that the flexible portion 14 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELIZABETH M. MAY/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762